Citation Nr: 0716535	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as due  to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1973, August 1974 to August 1977, and December 1987 to 
November 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in San 
Juan, Puerto Rico, which denied the above claims.  


FINDINGS OF FACT

1.  A low back disorder was not incurred in or aggravated by 
service, nor has it been  attributed to an undiagnosed 
illness or any incident related to service.

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor has it been attributed to an 
undiagnosed illness or any incident related to service.

3.  Diagnosed tinea was not incurred in or aggravated by 
service, nor has it been attributed to an undiagnosed illness 
or any incident related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder, to include as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2006).

2.  The criteria for the establishment of service connection 
for a bilateral knee disorder, to include as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

3.  The criteria for the establishment of service connection 
for a skin disorder, to include as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claims.  The RO sent the 
veteran notice by letters dated in August 2003 and October 
2003 in which he was informed of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claims.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded appropriate VA examinations in September 2003.  
These examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Under such circumstances, there is no duty 
to provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

The veteran contends that he has low back, bilateral knee, 
and skin disorders that are manifested as a result of his 
period of active service, to include as due to an undiagnosed 
illness.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeals will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

The question of causality of a disorder requires competent 
medical evidence.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The law provides that as to the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2006).  Service connection for 
arthritis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran served in the Southwest Asia Theater of 
Operations from October 1990  to April 1991.

Low back and bilateral knee disorders

With regard to the provisions pertaining to chronicity of a 
disorder or continuous symptoms, the veteran's service 
medical records are completely negative of any findings of a 
low back or bilateral knee disorder during his periods of 
active service.  A separation report of medical examination 
dated in July 1977 shows that upon clinical evaluation, his 
lower extremities, spine and other musculoskeletal system 
were normal.  Similarly, periodic reports of medical 
examination dated in June 1987 and July 1989 also show that 
upon clinical evaluation, his lower extremities, spine and 
other musculoskeletal system were normal.  A report of 
medical history, dated in September 1991 and completed by the 
veteran at the time of his separation from his final period 
of active service, shows that he indicated that he had never 
had arthritis, rheumatism, bursitis; bone, joint, or other 
deformity; "trick" or locked knee; lameness; or recurrent 
back pain.

Subsequent to service, a VA Persian Gulf War examination 
report dated in September 1995 shows that examination of the 
back revealed that the veteran was not able to touch the tips 
of his toes upon bending forward.  Examination of the 
extremities was within normal limits.  There was no relevant 
diagnosis.

VA general medical examination reports dated in October 1993, 
August 1997, and June 2001 show that the veteran did not 
report any symptoms associated with a low back or bilateral 
knee disorder.  Physical examination of the musculoskeletal 
system was within normal limits on each examination.

A VA Gulf War Guidelines examination report dated in 
September 2003 shows that the veteran reported back pain 
along with bilateral knee pain and numbness.  The diagnosis, 
in part, was spondylotic changes of the lumbar spine; 
polyarthralgia, low back pain; and bilateral knee meniscus 
tears, pending orthopedic surgery.

A VA radiology report dated in November 2003 shows that a 
magnetic resonance imaging (MRI) study of the veteran's right 
knee revealed medial and lateral meniscus tears along with a 
tiny periarticular cyst.  This was interpreted to be of 
traumatic origin.

The evidence of record has failed to demonstrate that there 
were any incidents of a low back or bilateral knee disorder 
during the veteran's period of active service.  Further, 
there is no evidence of the manifestation of either a low 
back or a bilateral knee disorder until the September 2003 VA 
examination report which is almost 12  years following his 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

There is also no evidence of arthritis of the low back or of 
either knee within one year following separation from 
service, so service connection on a presumptive basis under 
38 C.F.R. §§ 3.307 would not be appropriate.  

Absent competent medical evidence of a low back or a 
bilateral knee disorder during the veteran's period of active 
service, continuity of symptomatology after such period of 
active service, and a nexus between a currently diagnosed low 
back or bilateral knee disorder and service, service 
connection cannot be granted.  See Hickson, 12 Vet. App. at 
253.   

While the veteran is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to be rendered competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There has been no 
competent medical evidence offered to suggest that either the 
veteran's current low back disorder or bilateral knee 
disorder was etiologically related to service.  See 38 C.F.R. 
§ 3.159(a).

With regard to the application of 38 C.F.R. § 3.317, the 
evidence has not demonstrated that the veteran has a low back 
disorder or a bilateral knee disorder from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  He therefore is not shown to have a "qualifying 
chronic disability" involving the claimed symptom.  See 38 
C.F.R. § 3.317(a)(2)(i).  Moreover, neither service medical 
records, nor post-service medical records, demonstrate signs 
or symptoms of an undiagnosed, but chronic, joint disorder, 
with intermittent episodes of improvement and worsening over 
a 6-month period, as required by 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  Accordingly, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for a low back and 
bilateral knee disorder, to include as due to an undiagnosed 
illness, must be denied on any basis.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back and bilateral knee disorder, to 
include as due to an undiagnosed illness.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. 
App. at 53.

Skin disorder

The veteran's service medical records reveal that in February 
1990, he reported and was treated for small toe fungal rash 
and calluses.  The service medical records are otherwise 
negative of any findings of a skin disorder during his 
periods of active service.  A separation report of medical 
examination dated in July 1977 shows that upon clinical 
evaluation, his skin and lymphatics were normal.  The 
associated report of medical history, also dated in July 
1977, shows that the veteran indicated that he had never had 
skin diseases.  Similarly, periodic reports of medical 
examination dated in June 1987 and July 1989 also show that 
upon clinical evaluation, his skin and lymphatics were 
normal.  A report of medical history, dated in September 1991 
and completed by the veteran at the time of his separation 
from his final period of active service, shows that he 
indicated that he had never had any skin diseases.

Subsequent to service, VA general medical examination reports 
dated in October 1993, August 1997, and June 2001, and a VA 
Persian Gulf War examination report dated in September 1995, 
all show that the veteran did not report any symptoms 
associated with a skin disorder.  Physical examination of the 
skin revealed no pathological findings on each examination.

A VA Gulf War Guidelines examination report dated in 
September 2003 shows that the veteran reported having a skin 
disorder.  Physical examination revealed tinea unguium, 
onychomycosis, and dermatophytosis with a history of general 
pruritus which was controlled at present.  The diagnosis, in 
part, was tinea unguium, onychomycosis, and dermatophytosis 
in the groin area, and recurrent episodes of pruritus.

A VA skin examination report dated in September 2003 shows 
that the veteran reported an eight year history of severe 
itching of the skin.  He described that his entire body was 
affected and that the itching was always present.  Physical 
examination revealed multiple telangiectasia on the chest and 
proximal arms; erythematous arciform patches on the buttocks; 
four fingernails and three toenails with early dystrophic 
changes and subungual hyperkeratosis; and scaliness of the 
right palm and sole.  The diagnosis was pruritus of unknown 
cause, most likely caused by liver dysfunction from hepatitis 
C; tinea cruris; tinea pedis; and tinea unguium.  

While the evidence of record indicates that the veteran 
received in-service treatment for small toe fungal rash and 
calluses in February 1990, there is no evidence that this was 
other than acute and transitory as subsequent service medical 
records were negative for any such findings.  The report of 
medical history at separation where the veteran indicated 
that he had never had a skin disease is highly probative as 
to the veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  

Further, there is no evidence of the manifestation of a skin 
disorder following service until the September 2003 VA 
examination report which is almost 12 years following his 
separation from service.  As indicated above, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson, 230 F.3d at 1333.

Absent competent medical evidence of a nexus between a 
currently diagnosed skin disorder and any incidence of 
service, service connection cannot be granted.  See Hickson, 
12 Vet. App. at 253.

While the veteran is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to be rendered competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.  
There has been no competent medical evidence offered to 
suggest that the veteran's current skin disorder was 
etiologically related to service.  See 38 C.F.R. § 3.159(a).

With regard to the application of 38 C.F.R. § 3.317, the 
evidence has not demonstrated that the veteran has a skin 
disorder from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  As noted above, 
the veteran is diagnosed as having tinea in various parts of 
his torso.  The identification of a diagnosis, per se, 
renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate.  See VAOGCOP 8-98 (In 
addressing the question of whether VA may pay compensation 
under 38 U.S.C. A. § 1117 for disability manifested by 
symptoms that either elude diagnosis or are attributed to a 
poorly- defined disease such as chronic fatigue syndrome or 
fibromyalgia, it is held that section 1117(a) authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf veterans due to "undiagnosed illness" 
and may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined.).

The veteran is therefore is not shown to have a "qualifying 
chronic disability" involving the claimed symptom.  See 38 
C.F.R. § 3.317(a)(2)(i).  Moreover, neither service medical 
records, nor post-service medical records, demonstrate signs 
or symptoms of an undiagnosed, but chronic, skin disorder, 
with intermittent episodes of improvement and worsening over 
a 6-month period, as required by 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  Accordingly, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, must be denied on 
any basis.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder, to include as due to an 
undiagnosed illness.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a low back disorder, to include as due 
to an undiagnosed illness, is denied.

Service connection for a bilateral knee disorder, to include 
as due to an undiagnosed illness, is denied.



Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


